HAWKINS, Presiding Judge.
Conviction is for theft of turkeys, punishment assessed being a fine of $200.00.
The punishment for stealing turkey^ is confinement in the penitentiary, or by fine or imprisonment in the county jail. See Acts 1929, 41 Leg., page 247; Art. 1442b, Vernon’s Tex. *503P. C., Vol. 3. The offense being one which may be punished by confinement in the penitentiary is a felony. Art. 47 P. C. This being true, it is necessary that sentence be pronounced against appellant even though the punishment assessed was only a fine. McFadden v. State, 108 Tex. Cr. R. 166, 200 S. W. 54; Nicholson v. State, 110 Tex. Cr. R. 112, 7 S. W. (2d) 1075; Johnson v. State, 126 Tex. Cr. R. 466, 72 S. W. (2d) 288.
The record before us does not show that sentence was ever pronounced against appellant in the absence of «which this court is without jurisdiction. Art. 769 C. C. P.; Wooldridge v. State, 61 Tex. Cr. R. 324, 135 S. W. 124. See other cases listed in Note 3 under Art. 769 Vernon’s Tex. C. C. P., Vol. 3.
The appeal is dismissed.